UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter ended November 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-170091 MIX 1 LIFE INC. (Exact name of registrant as specified in its charter) Nevada EIN 68-0678499 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 10575 N. 114th Street, Suite 3 Scottsdale, AZ 85259 480-344-7770 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act).o Yes x No As of November 30, 2013, the registrant had 39,482,500 shares of common stock issued and outstanding. Special Note Regarding Forward-Looking Statements Information included in this Quarterly Report on Form10-Q contains forward-looking statements that reflect the views of the management of the Company with respect to certain future events. Forward-looking statements made by penny stock issuers such as the Company are excluded from the safe harbor in Section21E of the Securities Exchange Act of 1934 (the “Exchange Act”). Words such as “expects,” “should,” “may,” “will,” “believes,” “anticipates,” “intends,” “plans,” “seeks,” “estimates” and similar expressions or variations of such words, and negatives thereof, are intended to identify forward-looking statements, but are not the exclusive means of identifying forward-looking statements in this report. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that matters anticipated in our forward-looking statements will come to pass. Forward-looking statements are subject to certain risks and uncertainties which could cause actual results to differ materially from those anticipated. Such risk and uncertainties include, without limitation, those described under Risk Factors set forth in PartI,Item 1A of our Form10-K for the fiscal year ended August31, 2013 filed on November21, 2013. You are cautioned not to place undue reliance on forward-looking statements. You are also urged to review and consider carefully the various disclosures made in the Company’s other filings with the Securities and Exchange Commission (“SEC”), including amendments to those filings, if any. Except as may be required by applicable laws, the Company undertakes no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 2 INDEX TO FINANCIAL STATEMENTS (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS Balance Sheets as of November 30, 2013 (unaudited) and August 31, 2013 (audited) F-1 Statements of Operations (unaudited) for the three months ended November 30, 2013 and 2012; and the period from inception (June 10, 2009) to November 30, 2013 F-2 Statements of Cash Flows (unaudited) for the three month period ended November 30, 2013 and 2012; and the period from inception (June 10, 2009) to November 30, 2013 F-3 Notes to the unaudited Financial Statements F-4 3 Mix1 Life, Inc. (Formerly Antaga International Corp.) (A Development Stage Company) BALANCE SHEETS November 30, August 31, (unaudited) (audited) ASSETS Current Assets: Cash and cash equivalents $ $
